            Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 1 of 30




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


JANE DOE,

                               Plaintiff,                       Case No. 21-cv-00610

               -against-
                                                       DEFENDANTS JUAN GONZALES
 JUAN GONZALES AGENCY CORP., ALLSTATE                  AGENCY CORP. AND JUAN
FINANCIAL SERVICES, LLC, ALLSTATE                      GONZALES’ ANSWER TO
INSURANCE COMPANY, THE ALLSTATE                        PLAINTIFF’S COMPLAINT WITH
CORPORATION, ALLSTATE LIFE INSURANCE                   AFFIRMATIVE AND OTHER
COMPANY OF NEW YORK, PAYROLLING                        DEFENSES
PARTNERS, INC.,
and JUAN GONZALES individually,

                               Defendants.



                 Defendants Juan Gonzales Agency, Corp. and Juan Gonzales (collectively “JGAC

  Defendants”), by and through their undersigned counsel, Jackson Lewis P.C., respectfully submit

  their Answer and Defenses to Plaintiff Jane Doe’s (“Plaintiff”) Complaint (the “Complaint”) and

  state as follows:

                                 AS TO “NATURE OF THE CASE”

                 1.        JGAC Defendants admit that Plaintiff purports to assert claims of

  sex/gender discrimination, sexual assault, rape, kidnapping, false imprisonment, sexual

  harassment, hostile work environment, retaliation and wrongful termination, but, except so

  admitted, deny the remaining allegations set forth in “NATURE OF THE CASE” section of the

  Complaint.

                AS AND FOR AN ANSWER TO PRELIMINARY STATEMENT

                 2.        JGAC Defendants deny the allegations set forth in the “PRELIMINARY



                                                 1
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 2 of 30




STATEMENT” section of the Complaint.

             AS AND FOR AN ANSWER TO “JURISDICTION AND VENUE”

               3.      The allegations set forth in Paragraph “1” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required, JGAC

Defendants admit that this Court has federal question jurisdiction, generally, pursuant to the

statutes cited in Paragraph “1” of the Complaint, but deny that jurisdiction should be exercised in

this case, and further deny all remaining allegations set forth in Paragraph “1” of the Complaint.

               4.      The allegations set forth in Paragraph “2” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required, JGAC

Defendants admit that this Court has supplemental jurisdiction, generally, but deny that

jurisdiction should be exercised in this case, and further deny all remaining allegations set forth in

Paragraph “2” of the Complaint.

               5.      JGAC Defendants deny knowledge or information sufficient to form a

belief as to the allegations set forth in Paragraph “3” of the Complaint, except aver that, upon

information and belief, Plaintiff filed a Charge of Discrimination with the U.S. Equal Employment

Opportunity Commission (“EEOC”), and refer to that document for the content therein.

               6.      JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “4” of the Complaint.

               7.      JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “5” of the Complaint.

               8.      JGAC Defendants aver that any tolling agreement referred to in in

Paragraph “6” of the Complaint speaks for itself.

               9.      JGAC Defendants deny knowledge or information sufficient to form a



                                                  2
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 3 of 30




belief as to the truth or falsity of the allegations set forth in Paragraph “7” of the Complaint.

               10.     The allegations set forth in Paragraph “8” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required, JGAC

Defendants deny that this Court should exercise jurisdiction in this case, but admit that to the extent

jurisdiction is proper, venue is appropriate in the Southern District of New York, and further deny

all remaining allegations set forth in Paragraph “8” of the Complaint.

                      AS AND FOR AN ANSWER TO “THE PARTIES”

               11.     JGAC Defendants admit that Plaintiff purports to assert claims of

sex/gender discrimination, sexual assault, rape, kidnapping, false imprisonment, sexual

harassment, hostile work environment, retaliation and wrongful termination, but, except so

admitted, deny the remaining allegations set forth in Paragraph “9” of the Complaint.

               12.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “10” of the Complaint.

               13.     JGAC Defendants admit the allegations set forth in Paragraph “11” of the

Complaint.

               14.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “12” of the Complaint.

               15.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “13” of the Complaint.

               16.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “14” of the Complaint.

               17.     JGAC Defendants deny knowledge or information sufficient to form a




                                                  3
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 4 of 30




belief as to the truth or falsity of the allegations set forth in Paragraph “15” of the Complaint.

               18.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “16” of the Complaint.

               19.     JGAC Defendants deny the allegations set forth in Paragraph “17” of the

Complaint.

               20.     JGAC Defendants deny the allegations set forth in Paragraph “18” of the

Complaint.

               21.     JGAC Defendants admit the allegations set forth in Paragraph “19” of the

Complaint.

                AS AND FOR AN ANSWER TO “STATEMENT OF FACT”

               22.     JGAC Defendants deny the allegations set forth in Paragraph “20” of the

Complaint.

               23.     JGAC Defendants admit the allegations set forth in Paragraph “21” of the

Complaint.

               24.     JGAC Defendants deny the allegations set forth in Paragraph “22” of the

Complaint, but aver Massiel Mora worked for Defendant JGAC.

               25.     JGAC Defendants admit the allegations set forth in Paragraph “23” of the

Complaint.

               26.     JGAC Defendants deny the allegations set forth in Paragraph “24” of the

Complaint, except aver that JGAC was the employer of Plaintiff, Mr. Gonzales and Ms. Mora and

the other sales and administrative personnel at the office location at 214 North Ave, New Rochelle,

NY 10801.

               27.     JGAC Defendants deny the allegations set forth in Paragraph “25” of the



                                                  4
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 5 of 30




Complaint, except aver that JGAC operates an office in New Rochelle, Westchester County, New

York located at 214 North Ave, New Rochelle, NY 10801 (hereinafter referred to as the “New

Rochelle Office”).

               28.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “26” of the Complaint,

except admit that there is an exterior sign with the ALLSTATE logo on it.

               29.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “27” of the Complaint,

except admit that there is a sign in the New Rochelle office’s window with the ALLSTATE logo

on it.

               30.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “28” of the Complaint,

except admit that there is an interior office sign with the ALLSTATE logo on it.

               31.     JGAC Defendants deny the allegations set forth in Paragraph “29” of the

Complaint, except admit JGAC employees are authorized to sell Allstate insurance products.

               32.     JGAC Defendants deny the allegations set forth in Paragraph “30” of the

Complaint.

               33.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “31” of the Complaint, and

aver that ALLSTATE’s website speaks for itself.

               34.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “32” of the Complaint.

               35.     JGAC Defendants deny knowledge or information sufficient to form a



                                                  5
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 6 of 30




belief as to the truth or falsity of the allegations set forth in Paragraph “33” of the Complaint.

               36.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “34” of the Complaint.

               37.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “35” of the Complaint.

               38.     JGAC Defendants deny the allegations set forth in Paragraph “36” of the

Complaint.

               39.     JGAC Defendants deny the allegations set forth in Paragraph “37” of the

Complaint.

               40.     JGAC Defendants admits the allegations set forth in Paragraph “38” of the

Complaint.

               41.     JGAC Defendants knowledge or information sufficient to form a belief as

to the truth or falsity of the allegations set forth in Paragraph “39” of the Complaint, except aver

that JGAC sells ALLSTATE insurance policies.

               42.     JGAC Defendants deny the allegations set forth in Paragraph “40” of the

Complaint, except aver that Plaintiff was a licensed sales associate for JGAC and worked at the

New Rochelle office.

               43.     JGAC Defendants deny the allegations set forth in Paragraph “41” of the

Complaint.

               44.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “42” of the Complaint.

               45.     JGAC Defendants deny the allegations set forth in Paragraph “43” of the

Complaint, except aver that when dealing with ALLSTATE products, JGAC licensed sales



                                                  6
          Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 7 of 30




associates used the ALLSTATE web platform.

               46.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “44” of the Complaint.

               47.     JGAC Defendants deny the allegations set forth in Paragraph “45” of the

Complaint, except admit that Plaintiff’s business card had the word “ALLSTATE” on it.

               48.     JGAC Defendants admit the allegations set forth in Paragraph “46” of the

Complaint.

               49.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “47” of the Complaint.

               50.     JGAC Defendants deny the allegations set forth in Paragraph “48” of the

Complaint.

               51.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “49” of the Complaint.

               52.     JGAC Defendants admit the allegations set forth in Paragraph “50” of the

Complaint, except aver that the information listed for Mr. Gonzales on the FINRA

“brokercheck.com” profile speaks for itself.

               53.     JGAC Defendants aver that the information listed for Mr. Gonzales on the

FINRA “brokercheck.com” profile, as referred to in Paragraph “51” of the Complaint speaks for

itself.

               54.     JGAC Defendants aver that the information listed for Mr. Gonzales on the

FINRA “brokercheck.com” profile, as set forth in Paragraph “52” of the Complaint speaks for

itself.

               55.     JGAC Defendants deny that JGAC is a “branch office” and aver that the



                                                  7
          Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 8 of 30




information listed for Mr. Gonzales on the FINRA “brokercheck.com” profile, as referred to in

Paragraph “53” of the Complaint speaks for itself.

                56.     JGAC Defendants deny that Defendant Gonzales is an employee of Allstate

as set forth in Paragraph “54” of the Complaint, and aver that the information listed for Mr.

Gonzales on the FINRA “brokercheck.com” profile speaks for itself.

                57.     JGAC Defendants deny the allegations set forth in Paragraph “55” of the

Complaint and aver that the information listed for Mr. Gonzales on the FINRA “brokercheck.com”

profile speaks for itself.

                58.     JGAC Defendants deny the allegations set forth in Paragraph “56” of the

Complaint.

                59.     JGAC Defendants deny the allegations set forth in Paragraph “57” of the

Complaint.

                60.     JGAC Defendants deny the allegations set forth in Paragraph “58” of the

Complaint.

                61.     JGAC Defendants deny the allegations set forth in Paragraph “59” of the

Complaint.

                62.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “60” of the Complaint.

                63.     JGAC Defendants deny the allegations set forth in Paragraph “61” of the

Complaint.

                64.     JGAC Defendants deny the allegations set forth in Paragraph “62” of the

Complaint.

                65.     JGAC Defendants deny the allegations set forth in Paragraph “63” of the



                                                  8
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 9 of 30




Complaint.

              66.     JGAC Defendants deny the allegations set forth in Paragraph “64” of the

Complaint.

              67.     JGAC Defendants deny the allegations set forth in Paragraph “65” of the

Complaint.

              68.     JGAC Defendants deny the allegations set forth in Paragraph “66” of the

Complaint.

              69.     JGAC Defendants deny the allegations set forth in Paragraph “67” of the

Complaint, except admit that ALLSTATE made payments to Defendant Gonzales.

              70.     JGAC Defendants deny the allegations set forth in Paragraph “68” of the

Complaint, except aver that Mr. Gonzales was a registered agent in the New Rochelle office.

              71.     JGAC Defendants deny the allegations set forth in Paragraph “69” of the

Complaint.

              72.     The allegations set forth in Paragraph “70” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required, JGAC

Defendants deny the allegations set forth in Paragraph “70” of the Complaint, except aver that

JGAC was Plaintiff’s employer.

              73.     The allegations set forth in Paragraph “71” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required, JGAC

Defendants deny the allegations set forth in Paragraph “71” of the Complaint.

              74.     The allegations set forth in Paragraph “72” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required, JGAC

Defendants deny the allegations set forth in Paragraph “72” of the Complaint.



                                               9
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 10 of 30




                 75.   JGAC Defendants deny the allegations set forth in Paragraph “73” of the

Complaint, except knowledge or information sufficient to form a belief as to the truth or falsity of

whether Allstate directly paid Marcella Cofre.

                 76.   JGAC Defendants deny the allegations set forth in Paragraph “74” of the

Complaint, except knowledge or information sufficient to form a belief as to the truth or falsity of

whether Allstate directly paid Vito Priello.

                 77.   JGAC Defendants deny the allegations set forth in Paragraph “75” of the

Complaint.

                 78.   JGAC Defendants deny knowledge or information sufficient to form a

belief as to truth or falsity of the allegations set forth in Paragraph “76” of the Complaint regarding

Marcella Cofre and Vito Priello, and deny the remaining allegations set forth in Paragraph “76” of

the Complaint.

                 79.   JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “77” of the Complaint.

                 80.   JGAC Defendants deny the allegations set forth in Paragraph “78” of the

Complaint.

                 81.   JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “79” of the Complaint.

                 82.   JGAC Defendants deny the allegations set forth in Paragraph “80” of the

Complaint.

                 83.   JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “81” of the Complaint.

                 84.   JGAC Defendants deny the allegations set forth in Paragraph “82” of the



                                                  10
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 11 of 30




Complaint., except admit that ALLSTATE has provided training to JGAC employees.

               85.     JGAC Defendants deny the allegations set forth in Paragraph “83” of the

Complaint.

               86.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “84” of the Complaint.

               87.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “85” of the Complaint,

except admit that Mr. Gonzales received training from ALLSTATE.

               88.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “86” of the Complaint.

               89.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “87” of the Complaint.

               90.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “88” of the Complaint,

except deny the allegations concerning Mr. Gonzales.

               91.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “89” of the Complaint.

               92.     The allegations set forth in Paragraph “90” of the Complaint state

conclusions of law to which no response is required. To the extent a response is required, JGAC

Defendants deny the allegations set forth in Paragraph “90” of the Complaint.

               93.     JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “91” of the Complaint.

               94.     JGAC Defendants deny knowledge or information sufficient to form a



                                                 11
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 12 of 30




belief as to the truth or falsity of the allegations set forth in Paragraph “92” of the Complaint.

                 95.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “93” of the Complaint.

                 96.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “94” of the Complaint,

except admit that ALLSTATE provided “tools and procedures” to allow for the sale of

ALLSTATE insurance products.

                 97.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “95” of the Complaint.

                 98.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “96” of the Complaint,

except admit that when selling ALLSTATE products, JGAC employees utilized ALLSTATE “web

based” system.

                 99.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “97” of the Complaint,

except deny the allegations as they relate to Defendant Gonzales.

                 100.   JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “98” of the Complaint.

                 101.   JGAC Defendants deny the allegations set forth in Paragraph “99” of the

Complaint, except admit that Mr. Gonzales attended trainings conducted by ALLSTATE.

                 102.   JGAC Defendants deny the allegations set forth in Paragraph “100” of the

Complaint.

                 103.   JGAC Defendants deny the allegations set forth in Paragraph “101” of the



                                                 12
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 13 of 30




Complaint.

               104.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity the allegations set forth in Paragraph “102” of the Complaint, except

admit that ALLSTATE personnel visited the New Rochelle office.

               105.    JGAC Defendants deny the allegations set forth in Paragraph “103” of the

Complaint.

               106.    JGAC Defendants deny the allegations set forth in Paragraph “104” of the

Complaint.

               107.    JGAC Defendants deny the allegations set forth in Paragraph “105” of the

Complaint.

               108.    JGAC Defendants deny the allegations set forth in Paragraph “106” of the

Complaint.

               109.    JGAC Defendants admit the allegations set forth in Paragraph “107” of the

Complaint.

               110.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations the allegations set forth in Paragraph “108” of the

Complaint.

               111.    JGAC Defendants deny the allegations set forth in Paragraph “109” of the

Complaint.

               112.    JGAC Defendants deny the allegations set forth in Paragraph “110” of the

Complaint.

               113.    JGAC Defendants deny the allegations set forth in Paragraph “111” of the




                                                  13
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 14 of 30




Complaint.

               114.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “112” of the Complaint.

               115.    JGAC Defendants deny the allegations set forth in Paragraph “113” of the

Complaint.

               116.    JGAC Defendants deny the allegations set forth in Paragraph “114” of the

Complaint.

               117.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “115” of the Complaint,

except admit that a Thanksgiving Party was held in November 2017.

               118.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “116” of the Complaint.

               119.    JGAC Defendants deny the allegations set forth in Paragraph “117” of the

Complaint.

               120.    JGAC Defendants deny the allegations set forth in Paragraph “118” of the

Complaint.

               121.    JGAC Defendants deny the allegations set forth in Paragraph “119” of the

Complaint.

               122.    JGAC Defendants deny the allegations set forth in Paragraph “120” of the

Complaint.

               123.    JGAC Defendants deny the allegations set forth in Paragraph “121” of the

Complaint.

               124.    JGAC Defendants deny the allegations set forth in Paragraph “122” of the



                                                 14
       Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 15 of 30




Complaint.

             125.   JGAC Defendants deny the allegations set forth in Paragraph “123” of the

Complaint.

             126.   JGAC Defendants deny the allegations set forth in Paragraph “124” of the

Complaint.

             127.   JGAC Defendants deny the allegations set forth in Paragraph “125” of the

Complaint.

             128.   JGAC Defendants deny the allegations set forth in Paragraph “126” of the

Complaint.

             129.   JGAC Defendants deny the allegations set forth in Paragraph “127” of the

Complaint.

             130.   JGAC Defendants deny the allegations set forth in Paragraph “128” of the

Complaint.

             131.   JGAC Defendants deny the allegations set forth in Paragraph “129” of the

Complaint.

             132.   JGAC Defendants deny the allegations set forth in Paragraph “130” of the

Complaint.

             133.   JGAC Defendants deny the allegations set forth in Paragraph “131” of the

Complaint.

             134.   JGAC Defendants deny the allegations set forth in Paragraph “132” of the

Complaint.

             135.   JGAC Defendants deny the allegations set forth in Paragraph “133” of the




                                            15
        Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 16 of 30




Complaint.

              136.    JGAC Defendants deny the allegations set forth in Paragraph “134” of the

Complaint.

              137.    JGAC Defendants deny the allegations set forth in Paragraph “135” of the

Complaint.

              138.    JGAC Defendants deny the allegations set forth in Paragraph “136” of the

Complaint.

              139.    JGAC Defendants deny the allegations set forth in Paragraph “137” of the

Complaint.

              140.    JGAC Defendants deny the allegations set forth in Paragraph “138” of the

Complaint.

              141.    JGAC Defendants deny the allegations set forth in Paragraph “139” of the

Complaint.

              142.    JGAC Defendants deny the allegations set forth in Paragraph “140” of the

Complaint, except deny knowledge or information sufficient to form a belief as to whether JGAC

employees went to a bar for drinks on or about February 2, 2018, after a meet-and-greet event.

              143.    JGAC Defendants deny the allegations set forth in Paragraph “141” of the

Complaint.

              144.    JGAC Defendants deny the allegations set forth in Paragraph “142” of the

Complaint.

              145.    JGAC Defendants deny the allegations set forth in Paragraph “143” of the

Complaint.

              146.    JGAC Defendants deny the allegations set forth in Paragraph “144” of the



                                               16
        Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 17 of 30




Complaint.

               147.    JGAC Defendants deny the allegations set forth in Paragraph “145” of the

Complaint.

               148.    JGAC Defendants deny the allegations set forth in Paragraph “146” of the

Complaint.

               149.    JGAC Defendants deny the allegations set forth in Paragraph “147” of the

Complaint.

               150.    JGAC Defendants deny the allegations set forth in Paragraph “148” of the

Complaint.

               151.    JGAC Defendants deny the allegations set forth in Paragraph “149” of the

Complaint.

               152.    JGAC Defendants deny the allegations set forth in Paragraph “150” of the

Complaint.

               153.    JGAC Defendants deny the allegations set forth in Paragraph “151” of the

Complaint.

               154.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of whether Plaintiff texted her sister-in-law or what the text may

have been about, aver that any such text speaks for itself and deny the remaining allegations set

forth in Paragraph “152” of the Complaint.

               155.    JGAC Defendants deny the allegations set forth in Paragraph “153” of the

Complaint, except deny knowledge or information sufficient to form a belief as to the truth or

falsity of the allegation about whether Plaintiff and Ms. More went to a nearby bar after work aver




                                                17
        Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 18 of 30




on April 5, 2018.

              156.   JGAC Defendants deny the allegations set forth in Paragraph “154” of the

Complaint.

              157.   JGAC Defendants deny the allegations set forth in Paragraph “155” of the

Complaint.

              158.   JGAC Defendants deny the allegations set forth in Paragraph “156” of the

Complaint.

              159.   JGAC Defendants deny the allegations set forth in Paragraph “157” of the

Complaint.

              160.   JGAC Defendants deny the allegations set forth in Paragraph “158” of the

Complaint.

              161.   JGAC Defendants deny the allegations set forth in Paragraph “159” of the

Complaint.

              162.   JGAC Defendants deny the allegations set forth in Paragraph “160” of the

Complaint.

              163.   JGAC Defendants deny the allegations set forth in Paragraph “161” of the

Complaint.

              164.   JGAC Defendants deny the allegations set forth in Paragraph “162” of the

Complaint.

              165.   JGAC Defendants deny the allegations set forth in Paragraph “163” of the

Complaint.

              166.   JGAC Defendants deny the allegations set forth in Paragraph “164” of the




                                             18
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 19 of 30




Complaint.

               167.    JGAC Defendants deny the allegations set forth in Paragraph “165” of the

Complaint.

               168.    JGAC Defendants deny the allegations set forth in Paragraph “166” of the

Complaint.

               169.    JGAC Defendants deny the allegations set forth in Paragraph “167” of the

Complaint.

               170.    JGAC Defendants deny the allegations set forth in Paragraph “168” of the

Complaint.

               171.    JGAC Defendants deny the allegations set forth in Paragraph “169” of the

Complaint.

               172.    JGAC Defendants deny the allegations set forth in Paragraph “170” of the

Complaint.

               173.    JGAC Defendants deny the allegations set forth in Paragraph “171” of the

Complaint.

               174.    JGAC Defendants deny the allegations set forth in Paragraph “172” of the

Complaint.

               175.    JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “173” of the Complaint.

               176.    JGAC Defendants deny the allegations set forth in Paragraph “174” of the

Complaint.

               177.    JGAC Defendants deny the allegations set forth in Paragraph “175” of the




                                                 19
       Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 20 of 30




Complaint.

             178.   JGAC Defendants deny the allegations set forth in Paragraph “176” of the

Complaint.

             179.   JGAC Defendants deny the allegations set forth in Paragraph “177” of the

Complaint.

             180.   JGAC Defendants deny the allegations set forth in Paragraph “178” of the

Complaint.

             181.   JGAC Defendants deny the allegations set forth in Paragraph “179” of the

Complaint.

             182.   JGAC Defendants deny the allegations set forth in Paragraph “180” of the

Complaint.

             183.   JGAC Defendants deny the allegations set forth in Paragraph “181” of the

Complaint.

             184.   JGAC Defendants deny the allegations set forth in Paragraph “182” of the

Complaint.

             185.   JGAC Defendants deny the allegations set forth in Paragraph “183” of the

Complaint.

             186.   JGAC Defendants deny the allegations set forth in Paragraph “184” of the

Complaint.

             187.   JGAC Defendants deny the allegations set forth in Paragraph “185” of the

Complaint.

             188.   JGAC Defendants deny the allegations set forth in Paragraph “186” of the




                                            20
          Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 21 of 30




Complaint.

                 189.   JGAC Defendants deny the allegations set forth in Paragraph “187” of the

Complaint.

                 190.   JGAC Defendants deny the allegations set forth in Paragraph “188” of the

Complaint.

                 191.   JGAC Defendants deny knowledge or information sufficient to form a

belief as to the truth or falsity of the allegations set forth in Paragraph “189” of the Complaint,

except admit that a letter was sent on behalf of Defendant JGAC and aver that the letter speaks for

itself.

                 192.   JGAC Defendants deny the allegations set forth in Paragraph “190” of the

Complaint.

                 193.   JGAC Defendants deny the allegations set forth in Paragraph “191” of the

Complaint.

                 194.   JGAC Defendants deny the allegations set forth in Paragraph “192” of the

Complaint.

                 195.   JGAC Defendants deny the allegations set forth in Paragraph “193” of the

Complaint.

                 196.   JGAC Defendants admit that Plaintiff purports to assert claims of a

continuous practice of discrimination and continuing violation under the continuing violations

doctrine, but, except so admitted, deny the remaining allegations set forth in Paragraph “194” of

the Complaint.

                 197.   JGAC Defendants deny the allegations set forth in Paragraph “195” of the




                                                21
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 22 of 30




Complaint.

               198.    JGAC Defendants deny the allegations set forth in Paragraph “196” of the

Complaint.

               199.    JGAC Defendants deny the allegations set forth in Paragraph “197” of the

Complaint.

               200.    JGAC Defendants deny the allegations set forth in Paragraph “198” of the

Complaint.

               201.    JGAC Defendants deny the allegations set forth in Paragraph “199” of the

Complaint.

               202.    JGAC Defendants deny the allegations set forth in Paragraph “200” of the

Complaint.

               203.    JGAC Defendants deny the allegations set forth in Paragraph “201” of the

Complaint, and specifically deny that Plaintiff is entitled to the relief she seeks.

                             AS TO “FIRST CAUSE OF ACTION
                            DISCRIMINATION UNDER TITLE VII
                              (Not Against Individual Defendant)”

               204.    JGAC Defendants repeat and reallege their responses to the allegations

contained in Paragraphs “1” through “201” of the Complaint, as though fully set forth herein.

               205.    Paragraph “203” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

               206.    JGAC Defendants admit that Plaintiff purports to assert claims under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., but, except so admitted,

deny the remaining allegations set forth in Paragraph “204” of the Complaint.


                                                  22
        Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 23 of 30




              207.    JGAC Defendants deny the allegations set forth in Paragraph “205” of the

Complaint.

                          AS TO “SECOND CAUSE OF ACTION
                           RETALIATION UNDER TITLE VII
                           (Not Against Individual Defendant)”

              208.    JGAC Defendants repeat and reallege their responses to the allegations

contained in Paragraphs “1” through “205” of the Complaint, as though fully set forth herein.

              209.    Paragraph “207” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

              210.    JGAC Defendants deny the allegations set forth in Paragraph “208” of the

Complaint.

              211.    JGAC Defendants admit that Plaintiff purports to assert claims under Title

VII of the Civil Rights Act of 1964, 42 U.S.C. Section(s) 2000e et seq., but, except so admitted,

deny the remaining allegations set forth in Paragraph “209” of the Complaint.

                           AS TO “THIRD CAUSE OF ACTION
                               DISCRIMINATION UNDER
                                NEW YORK STATE LAW
                                 (Against All Defendants)”

              212.    JGAC Defendants repeat and reallege their responses to the allegations

contained in Paragraphs “1” through “209” of the Complaint, as though fully set forth herein.

              213.    Paragraph “211” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

              214.    JGAC Defendants deny the allegations set forth in Paragraph “212” of the


                                               23
        Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 24 of 30




Complaint.

                          AS TO “FOURTH CAUSE OF ACTION
                             AIDING & ABETTING UNDER
                               NEW YORK STATE LAW
                                (Against All Defendants)”

              215.    JGAC Defendants repeat and reallege their responses to the allegations

contained in Paragraphs “1” through “212” of the Complaint, as though fully set forth herein.

              216.    Paragraph “214” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

              217.    JGAC Defendants deny the allegations set forth in Paragraph “215” of the

Complaint.

                            AS TO “FIFTH CAUSE OF ACTION
                                 RETALIATION UNDER
                                NEW YORK STATE LAW
                                 (Against All Defendants)”

              218.    JGAC Defendants repeat and reallege their responses to the allegations

contained in Paragraphs “1” through “215” of the Complaint, as though fully set forth herein.

              219.    Paragraph “217” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

              220.    JGAC Defendants deny the allegations set forth in Paragraph “218” of the

Complaint.

                        AS TO “SIXTH CAUSE OF ACTION
                            ASSAULT AND BATTERY
                (AGAINST DEFENDANT GONZALES INDIVIDUALLY)”

              221.    JGAC Defendants repeat and reallege their responses to the allegations

                                               24
        Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 25 of 30




contained in Paragraphs “1” through “218” of the Complaint, as though fully set forth herein.

              222.    JGAC Defendants deny the allegations set forth in Paragraph “220” of the

Complaint.

              223.    Paragraph “221” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

              224.    JGAC Defendants deny the allegations set forth in Paragraph “222” of the

Complaint.

                   AS TO “SEVENTH CAUSE OF ACTION
        FOR INTENTIONAL INFLICTION OR [SIC] EMTOIONAL DISTRESS
       (AGAINST DEFENDANTS JUAN GONZALES AGENCY, INC. AND JUAN
                             GONZALES)”

              225.    JGAC Defendants repeat and reallege their responses to the allegations

contained in Paragraphs “1” through “222” of the Complaint, as though fully set forth herein.

              226.    JGAC Defendants deny the allegations set forth in Paragraph “224” of the

Complaint.

              227.    JGAC Defendants deny the allegations set forth in Paragraph “225” of the

Complaint.

              228.    JGAC Defendants deny the allegations set forth in Paragraph “226” of the

Complaint.

              229.    JGAC Defendants deny the allegations set forth in Paragraph “227” of the

Complaint.

              230.    JGAC Defendants deny the allegations set forth in Paragraph “228” of the




                                               25
         Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 26 of 30




Complaint.

                   AS TO “EIGHTH CAUSE OF ACTION
   FOR VIOLATING THE GENDER MOTIVATED VIOLENCE PROTECTION ACT
                     (AGAINST ALL DEFENDANTS)”

                231.     JGAC Defendants repeat and reallege their responses to the allegations

contained in Paragraphs “1” through “228” of the Complaint, as though fully set forth herein.

                232.     Paragraph “230” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

                233.     Paragraph “231” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

                234.     Paragraph “232” of the Complaint contains no allegations of fact to which

an answer is required. To the extent that this paragraph of the Complaint may be deemed to set

forth any allegations of fact, JGAC Defendants deny those allegations.

                235.     JGAC Defendants deny the allegations set forth in Paragraph “233” of the

Complaint.

        AS AND FOR AN ANSWER TO PLAINTIFF’S “WHEREFORE” CLAUSE

                JGAC Defendants deny that Plaintiff is entitled to the relief specified in the

“WHEREFORE” section of the Complaint, and specifically deny that Plaintiff is entitled to any of

the relief she seeks.

                        AS AND FOR AN ANSWER TO “JURY DEMAND”

                JGAC Defendants admit that Plaintiff purports to demand a jury trial, but deny that




                                                 26
          Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 27 of 30




Plaintiff has stated a claim upon which relief could be granted.

                                      GENERAL DENIAL

               JGAC Defendants deny all claims and allegations not unequivocally admitted

herein.

                         AFFIRMATIVE AND OTHER DEFENSES

               JGAC Defendants assert the following affirmative and other defenses without

assuming any burden of production or proof that they would not otherwise have.              JGAC

Defendants reserve the right to assert additional defenses as they may become known during the

course of discovery and trial preparation or otherwise.

                  AS AND FOR JGAC DEFENDANTS’ FIRST DEFENSE

               The Complaint should be dismissed, in whole or in part, for failure to state a claim

upon which relief can be granted.

                 AS AND FOR JGAC DEFENDANTS’ SECOND DEFENSE

               At all times relevant hereto, JGAC Defendants acted in good faith and did not

violate any rights which may be secured to Plaintiff under federal, state or local laws, rules,

regulations or guidelines.

                  AS AND FOR JGAC DEFENDANTS’ THIRD DEFENSE

               Any and all actions taken by JGAC Defendants with regard to Plaintiff were based

on legitimate, non-discriminatory and non-retaliatory business reasons, and would have been taken

regardless of Plaintiff’s sex/gender or alleged complaints about her employment.

                AS AND FOR JGAC DEFENDANTS’ FOURTH DEFENSE

               Plaintiff’s claims for discrimination and retaliation are barred and/or any recovery

of damages is precluded, in whole or in part, because JGAC Defendants exercised reasonable care



                                                27
        Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 28 of 30




to prevent and promptly correct any alleged discriminatory or retaliatory behavior.

                  AS AND FOR JGAC DEFENDANTS’ FIFTH DEFENSE

               Plaintiff’s claims for discrimination and retaliation are barred and/or any recovery

of damages is precluded because Plaintiff unreasonably failed to take advantage of JGAC

Defendants’ preventive and/or corrective opportunities or to otherwise avoid harm.

                  AS AND FOR JGAC DEFENDANTS’ SIXTH DEFENSE

               Plaintiff’s claims for damages are barred, in whole or in part, because she failed to

use reasonable diligence to mitigate and/or minimize her alleged damages.

                AS AND FOR JGAC DEFENDANTS’ SEVENTH DEFENSE

               Plaintiff’s claims are barred, in whole or in part, by the doctrines of laches, estoppel,

waiver, the after-acquired evidence doctrine, and/or other equitable defenses.

                  AS AND FOR JGAC DEFENDANTS’ EIGHTH DEFENSE

               JGAC Defendants’ conduct, even if it occurred, was not severe or pervasive and

amounted to no more than what a reasonable person would consider petty slights and trivial

inconveniences.

                  AS AND FOR JGAC DEFENDANTS’ NINTH DEFENSE

               Plaintiff’s claims are barred, in whole or in part, because she did not suffer damages

attributable to any allegedly wrongful conduct by JGAC Defendants and/or because any damages

or injuries were caused by Plaintiff’s own conduct or the conduct of third parties.

                  AS AND FOR JGAC DEFENDANTS’ TENTH DEFENSE

               Plaintiff is not entitled to recover any punitive damages against JGAC Defendants

because, inter alia, JGAC Defendants acted in good faith and did not commit, ratify, authorize, or

acquiesce in any malicious, willful, or reckless acts or omissions.



                                                  28
        Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 29 of 30




              AS AND FOR JGAC DEFENDANTS’ ELEVENTH DEFENSE

               Plaintiff’s assault and battery claims must be dismissed because, even if Plaintiff

can establish the alleged misconduct took place, which she cannot, the conduct was not intentional

or unwelcome, and consent was given.


                    AS AND FOR DEFENDANT’S TWELFTH DEFENSE

               Plaintiff’s claims of intentional infliction of emotional distress are barred, in whole

or in part, because JGAC Defendants’ conduct was not extreme and/or outrageous.


                                          *      *       *

               JGAC Defendants reserve the right to amend their answer to raise additional

affirmative or other defenses or to pursue any available counterclaim against Plaintiff as those

claims or defenses become known during the litigation.

               WHEREFORE, JGAC Defendants respectfully request that this Court:

               a.     Dismiss the Complaint in its entirety, with prejudice;

               b.     Deny each and every demand, claim, and prayer for relief contained therein;

               c.     Award JGAC Defendants reasonable attorneys’ fees and costs incurred in

                      defending against this meritless action; and

               d.     Grant such other and further relief to JGAC Defendants as the Court deems

                      just and proper.




                                                 29
       Case 7:21-cv-00610-PMH Document 4 Filed 05/10/21 Page 30 of 30




Dated: New York, New York
       May 10, 2021
                                   Respectfully submitted,

                                   JACKSON LEWIS P.C.
                                   666 Third Avenue
                                   New York, New York 10017
                                   (212) 545-4000
                                   Wendy.Mellk@jacksonlewis.com
                                   Catherine.Tucciarello@jackonlewis.com


                             By:   _/s/ Wendy J. Mellk_____________________
                                   Wendy J. Mellk
                                   Catherine R. Tucciarello

                                   Attorneys for Defendants
                                   Juan Gonzales Agency, Corp. and
                                   Juan Gonzales




                                     30
